UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6723



JIMMY L. WEBB,

                                              Plaintiff - Appellant,

          versus


JOHN DOE, Orthopedic doctor; GREENVILLE MEDI-
CAL DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-420)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy L. Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy L. Webb filed an untimely notice of appeal. We dismiss

for lack of jurisdiction. The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4. These periods are “manda-

tory and jurisdictional.” Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)). Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or orders. Fed. R. App. P. 4(b). The only exception

to the appeal period is when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) upon a showing of excusable

neglect or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 11, 1997. On

February 19, 1998, Webb moved to file a late notice of appeal. On

April 9, 1998, the district court, finding that Webb demonstrated

good cause, extended the appeal period until May 15, 1998. Webb

complied with the district court’s order and filed a notice of ap-

peal on that date. We find, however, that the district court imper-

missibly extended the appeal period beyond that prescribed in Fed.

R. Civ. P. 4(a)(5). See Fed. R. App. P. 4(a)(5); see generally Ali

v. Lyles, 769 F.2d 204, 205 (4th Cir. 1985). Accordingly, we

dismiss the appeal as untimely. We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                2
the materials before the court and argument would not aid the

decisional process.




                                                    DISMISSED




                              3